     Case 1:18-cv-03456-AJN-GWG Document 144
                                         145 Filed 03/16/21 Page 1 of 2

                          LEVIN-EPSTEIN & ASSOCIATES, P.C.
____________________________________________________________________________________________
                        420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                 T: 212.792-0046 • E: Jason@levinepstein.com


Via Electronic Filing
The Honorable Judge Alison J. Nathan
U.S. District Court, Southern District of New York                                           3/16/2021
40 Foley Square
New York, NY 10007

               Re:     De La Rosa v. Aspenly Co. LLC et al,
                       Case No.: 1:18-cv-03456

Dear Honorable Judge Nathan:

        This law firm represents Defendant Pure Green NYC 8th Street Corp. (the “Defendant”)
in the above-referenced matter.

       Pursuant to Your Honor’s Individual Motion Practice Rules 1(A) and 1(D), this letter
respectfully serves to request: (i) an extension of time to file pretrial submissions from March 18,
2021 to through and including April 16, 2021; and (ii) an adjournment of the final pretrial
conference from March 25, 2021 to a date and time after April 16, 2021.

        This is the second request of this nature. One prior request by Plaintiff’s counsel [Dckt.
No. 139] was granted on February 25, 2021 [Dckt. No. 141]. If granted, this request would not
affect any other scheduled deadlines. Plaintiff’s counsel consents to an extension of time to file
pretrial submissions.

        The basis of this request is that the subject premises has permanently closed. As of March
1, 2021, Defendant vacated the Subject Premises, and ceased its operations, as a result of the
financial pressures related to the COVID-19 pandemic.

        Defendant is in the process of submitting a motion to dismiss the action on the basis that
this action is moot pursuant to Fed.R.Civ.P. 12(b)(1) as a result of the subject premises’
permanent closure.

        In light of the foregoing, it is respectfully submitted that this Court grant: (i) an extension
of time to file pretrial submissions from March 18, 2021 to through and including April 16,
2021; and (ii) an adjournment of the final pretrial conference from March 25, 2021 to a date and
time after April 16, 2021.

       Thank you, in advance, for your time and consideration.

                                                             Respectfully submitted,

                                                              LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                              By: /s/ Jason Mizrahi
                                                                 Jason Mizrahi
     Case 1:18-cv-03456-AJN-GWG Document 144
                                         145 Filed 03/16/21 Page 2 of 2




                                                             420 Lexington Avenue, Suite 2525
                                                             New York, NY 10170
                                                             Tel. No.: (212) 792-0048
                                                             Email: Jason@levinepstein.com
                                                             Attorneys for Defendant
VIA ECF: All Counsel




 7KH GHDGOLQH IRU SUHWULDO VXEPLVVLRQV Ls H[WHQGHG WR $SULO 
  DQG WKH ILQDO SUHWULDO FRQIHUHQFH VFKHGXOHG IRU 0DUFK 
  LV DGMRXUQHG WR 0D\   DW  DP Counsel shall
 meet and confer before the Defendant files any motion to dismiss
 the case as moot. The Defendant's moving papers shall confirm
 that the parties have conferred before the filing of the motion; the
 motion will otherwise be denied on that basis.
 62 25'(5('




                                        3/16/2021
